Dismissed and Memorandum Opinion filed December 22, 2005








Dismissed and Memorandum Opinion filed December 22,
2005.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01142-CV
____________
 
JESSE HERRERA,
Appellant
 
V.
 
ANTONIO ANINAO,
Appellee
____________________________________________________
 
On Appeal from the 165th District Court
Harris County,
Texas
Trial Court Cause No. 04-21542
____________________________________________________
 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order granting summary
judgment, signed July 19, 2005. 
No post-judgment motion, other than a request for findings of fact and
conclusions of law was filed.  Appellant=s notice of appeal was filed on
November 4, 2005.




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, or other post-judgment motion that extends appellate deadlines.  See Tex.
R. App. P. 26.1.  Although
appellant filed a request for findings of fact and conclusions of law, a
request for findings and conclusions following summary judgment does not extend
appellate deadlines.  IKB Industries
(Nigeria) Ltd. v. Pro‑Line Corp., 938 S.W.2d 440, 442 (Tex. 1997); Linwood
v. NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994).  
Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt
v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to
Rule 26).  However, the appellant must
offer a reasonable explanation for failing to file the notice of appeal in a
timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On December 1, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  On December
2, 2005, appellee filed a motion to dismiss, claiming that the notice of appeal
was untimely filed.  On December 6, 2005,
appellant filed a response to our notification of intent to dismiss.  Because appellant argues that the request for
findings and conclusions extended the deadline, appellant=s response fails to demonstrate that
this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 22, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.